Citation Nr: 9901267	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-20 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUE

Entitlement to an increased rating for postoperative right 
ankle disability currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted], observer.




ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from November 1974 to June 
1976.

This appeal arose from a May 1996 RO rating decision, which 
evaluated the veterans service connected residuals of right 
ankle fracture at 20 percent disabling and residuals of L-1 
compression fracture of the low back at 20 percent disabling.  
The veterans right ankle fracture was evaluated and rated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271 
(1998).  

The veterans service connected postoperative right ankle 
fracture was increased to 30 percent disabling in a January 
1998 RO rating decision, evaluated and rated pursuant to 
38 C.F.R. § 4.71a, DC 5271-5262.  As set forth in the January 
1998 RO rating decision and the January 1998 supplemental 
statement of the case (SSOC), the increased evaluation was 
essentially based on the veterans November 1997 VA 
examination and the veterans July 1997 statement. 

A Travel Board Hearing was held on August 31, 1998, before 
the Member of the Board designated by the Chairman to conduct 
that hearing and decide this appeal, pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1997).  A transcript of the 
hearing is of record.  The veteran and his representative 
were in agreement with the aforementioned issue on appeal as 
noted. 


REMAND

The veteran's claim for increased ratings is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Veterans Appeals (Court) has held that, when 
a veteran claims a service-connected disability has increased 
in severity, the claim is well grounded. Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

At the veterans Travel Board hearing, he submitted 
additional evidence and records for which he waived RO 
consideration.  The evidence submitted at the Travel Board 
hearing, and/or procured shortly thereafter, consisted of an 
August 1998 Operation Record as administered by private 
examiners, a July 1998 computerized axial tomography (CAT) 
scan of the right subtalar, fibulotalar joint, and an August 
1998 private examiners discharge order.  The August 1998 
operation record noted a preoperative/postoperative diagnosis 
of degenerative joint disease, subtalar joint, right foot.  
The remainder of the report provides a descriptive 
explanation of the operation itself.  

During the veterans August 1998 Travel Board, the veteran 
complained of continued pain, discomfort and swelling, all of 
which hampered his ability to perform his job.  See Travel 
Board Hearing Transcript p. 3 (Hereafter TB Tr.).  Further, 
the veteran indicated that his service-connected disorder 
hindered his ability to perform his job and, more recently, 
created financial concerns related to continued employment 
based on excessive absences.  TB Tr. at pp. 5, 6, 9, and 12.  
In pertinent part, the veteran also testified that he 
essentially would experience permanent limited movement 
because of the subtalar fusion; the possibility of wearing a 
brace or prosthetic device; and the addition of two enlarged 
screws.  TB Tr. at pp. 10, 12-13.

Notwithstanding the fact that the veteran has waived RO 
consideration of the additional evidence submitted at the 
travel board hearing, the Board finds that the basic problem 
now presented by the record is that major surgery has been 
performed very recently and the status of the service-
connected disability following the surgery can not be 
ascertained.  Moreover, the fact of the surgery and the 
findings on the surgery also may have implications as to the 
rating warranted prior to the surgery.  Thus, additional 
development is required pursuant to VAs duty to assist the 
appellant in the development of facts pertinent to his claims 
under 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998).  Accordingly, this case is remanded to the RO for 
further development as follows:

1.  The RO should again contact the 
veteran to determine the names, 
addresses, and dates of treatment of any 
medical providers (private, VA or 
military), not already of record, who 
have provided him with relevant treatment 
for his service connected right ankle 
disability.  After obtaining the 
appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
provider specified by the veteran, 
including that mentioned above, to 
request specifically any and all medical 
or treatment records or reports relevant 
to this claim.  All pieces of 
correspondence, including the complete 
July 1998 CAT scan report, as well as any 
medical or treatment records obtained 
should be made a part of the claims 
folder.  If private treatment is reported 
and those records are not obtained the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998).

2.  Following completion of (1), but not 
contingent upon the development of 
additional evidence, the RO should take 
appropriate action to secure medical 
development to provide an adequate basis 
for a current rating.  That development 
should include a VA examination by an 
appropriately qualified physician to 
ascertain the status of the service 
connected disability before and following 
the August 1998 surgery.  The designed VA 
examiner should review the claims file, 
including the August 1998 operation 
record and the July 1998 CAT scan report 
findings.  All necessary tests should be 
conducted.  The examination report should 
include a full description of the 
veterans symptoms, clinical findings, 
and associated functional impairment.  
All findings should be recorded in 
detail, including range of motion of the 
veterans right ankle or any other 
affected joint, recorded in degrees, with 
a notation as to the normal range of 
motion of that joint.  In addition, the 
examiner should address the following:

(a) The examiner should carefully elicit 
all of the veterans subjective 
complaints concerning his right ankle 
disability, and offer an opinion as to 
whether there is adequate pathology 
present to support each of the veterans 
subjective complaints and the level of 
each complaint, including pain.

(b) The examiner should determine whether 
the residuals of the postoperative right 
foot degenerative subtalar joint causes 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of each 
of these manifestations on the ability of 
the veteran to perform average employment 
in a civil occupation?

(c) The examiner should determine whether 
pain is visibly manifested on movement of 
the right ankle, or other joint, as a 
result of the postoperative degenerative 
right foot subtalar joint, and if so, to 
what extent; whether greater limitation 
of motion is present of the right ankle 
or other joint due to pain on use, 
including during flare-ups of the right 
ankle disorder; the presence and degree 
of, or absence of, muscle atrophy 
attributable to this disability; and the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse from functional 
impairment due to pain attributable to 
the right ankle disorder.  The examiner 
should also comment on whether there are 
other objective indications of the extent 
of the veterans pain, such as the 
medication he may be taking or the type 
of any treatment he is receiving.

(d)  The examiner should review the VA 
examination of November 1997 and comment 
upon whether the subsequent findings on 
the CAT scan in 1998, or the fact of the 
surgery in August 1998, would provide a 
basis to alter retrospectively the 
assessments reached in November 1997.  If 
the evidence from 1998 would not provide 
a basis to alter any assessment reached 
in November 1997 without resort to 
speculation, the physician should so 
indicate.

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veterans disability, should be provided.  
The veterans claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for any required scheduled 
examination may have adverse consequences 
to his claim as the information requested 
on this examination addresses questions 
of causation and symptomatology that are 
vital in these claims.  Moreover, under 
38 C.F.R. § 3.655 (1997), where a 
claimant fails without good cause to 
appear for a scheduled examination in 
conjunction with a claim for increase, 
the claim will be denied.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

3.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
requested examination does not include 
all studies, findings or opinions 
requested, appropriate corrective action 
should be implemented.

When the development requested have been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  The RO should address the issue of 
entitlement to an increased evaluation for postoperative 
right ankle disability in light of all of the pertinent law, 
including DeLuca, Esteban  v.  Brown, 6 Vet. App. 259 (1994).  
If the benefits sought are not granted, the veteran should be 
afforded a supplemental statement of the case that contains 
all relevant laws and regulations, and be afforded the 
applicable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 2 -
